Citation Nr: 1451615	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Evaluation of bilateral hearing loss, currently evaluated as 0 percent disabling.

2. Entitlement to service connection for allergic conjunctivitis.

3 Entitlement to service connection for pterygium.

4. Entitlement to service connection for a chronic disability manifested by hyperlipidemia.

5. Entitlement to service connection for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A hearing before the undersigned Veterans Law Judge at the RO was held in September 2014.

The Board notes that, initially on appeal as well, were the issues of service connection for tinnitus and PTSD.  However, these claims were granted during the course of this appeal and are therefore no longer in appellate status.  The Veteran did initially file an appeal of the percentage granted for his PTSD, and a Statement of the Case was issued in November 2012, however, the Veteran never perfected that appeal, and in fact indicated in a September 2014 that he did not intend to pursue this claim; as that appeal was never perfected, that claim was never in appellate status.  Therefore, the remaining issues in appellate status are as noted above.

The issues of increased rating for hearing loss, and service connection for hyperlipidemia, and loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2014 letter, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of this appeal was requested, as to the issue of service connection for allergic conjunctivitis.

2. In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of this appeal was requested, as to the issue of service connection for pterygium.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to service connection for allergic conjunctivitis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of the appeal of entitlement to service connection for pterygium by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant and his authorized representative indicated in a September 2014 statement that the Veteran wished to withdraw his appeal as to the issues of service connection for allergic conjunctivitis and pterygium.  Therefore, the Veteran has withdrawn his appeal as to these issues, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The claim of entitlement to service connection for allergic conjunctivitis is dismissed.

The claim of entitlement to service connection for pterygium is dismissed.


REMAND

As to the remainder of the Veteran's claims, the Board finds that a remand is required.

As to the Veteran's claim of entitlement to service connection for hyperlipidemia,  while the Veteran initially characterized this claim as hyperlipidemia, it is clear from the Veteran's statements that he intended this claim to encompass any cardiac conditions, particularly hypertension.  The Board notes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Further, the  Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Therefore, pursuant to these cases, and in light of the medical evidence of record, the Board liberally construes the Veteran's claim for service connection for hyperlipidemia as encompassing any cardiac disabilities, to include hypertension.

As such, the Board finds that the Veteran would be entitled to a VA examination to determine what specific cardiac disabilities he has, to include hypertension, and to provide an opinion as to whether any of these disabilities are directly related to service, secondary to any service connected disability, or aggravated by any service connected disability.

As to the Veteran's claim of entitlement to loss of use of a creative organ, or erectile dysfunction, this claim was previously denied in large part based on a March 2011 VA examination, which indicated that the Veteran's erectile dysfunction was not likely related to his service connected diabetes, since it predated his diagnosis of diabetes.  However, the Board notes that the examiner did not address the question of aggravation, and there is no question that the Veteran's diabetes has increased in severity since that examination.  Furthermore, the Veteran has also been granted service connection for other disabilities since that examination which could impact his erectile dysfunction, including specifically PTSD.  As such, the Board finds that the Veteran would be entitled to a further VA examination that specifically addresses the question of whether the Veteran's erectile dysfunction may be secondary to any service connected disability, or may be aggravated by any service connected disability.

Finally, as to the Veteran's claim of entitlement to an increased rating for hearing loss, the Board notes that the Veteran last had a VA hearing examination in April 2010.  Since that time, the Veteran has had periodic treatment for his ears, which appears to indicate an increase in severity of the Veteran's condition.  Further, the Veteran appeared to indicate in his recent hearing testimony that his hearing disability had increased since his last VA examination.  As such, the Board finds that this claim should be remanded in order that the Veteran may be provided with a VA examination that adequately assesses the current level of severity of his disability. 


Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any cardiac disability, erectile dysfunction, or hearing loss.  After the Veteran has signed any necessary releases, all outstanding treatment records should be obtained and associated with the claims folders, particularly including VA treatment records from July 2014 to the present.

All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination to evaluate his claim for increased rating for his service connected hearing loss.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished.  The examiner should also specifically comment on what impact, if any, the Veteran's service connected disabilities have on his employability.

The supporting rationale for all opinions expressed must be provided in a typewritten report.

3. The Veteran should also be provided with a VA examination for his claimed erectile dysfunction.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished.  If erectile dysfunction is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability)  that the Veteran has erectile dysfunction either directly related to service, secondary to a service connected disability, or whether the disability has been permanently aggravated by a service connected disability.

The supporting rationale for all opinions expressed must be provided in a typewritten report.

4. The Veteran should also be provided with a VA examination for his claimed cardiac disability, to include hyperlipidemia, or hypertension.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  All indicated testing should be accomplished.  

For any cardiac disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that such disability is directly related to service, secondary to a service connected disability, or whether the disability has been permanently aggravated by a service connected disability, to include diabetes.  A complete rationale should be provided for any opinions.

5.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims, and adjudicate the claim of entitlement to TDIU.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


